DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/11/2020, 02/18/2021, 03/16/2021, 06/01/2021, 06/08/2021, 07/22/2021, 08/02/2021, 08/30/2021, 09/03/2021, 09/17/2021, 11/30/2021/, 01/07/2022, 05/03/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Reasons for Allowance
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Regarding claim 1, the closest prior art, Lim et al. (20160291712) discloses a decoration member (Figure 1) comprising: a color developing layer (200, darkening layer and 300, conductive layer) comprising a light reflective layer (300, conductive layer) and a light absorbing layer (200, darkening layer) provided on the light reflective layer (Figure 1); and a substrate (100, substrate) provided on one surface of the color developing layer (Figure 1), wherein the light absorbing layer includes a copper oxynitride (Cu.sub.aO.sub.bN.sub.c) ([0008]); σx = 10b/(a-3c) ([0008] teaches [y/(x−3z)]<0.1, thus the claimed σx is taught to be greater than 1); and wherein in Equation 3, a is an element content ratio of copper (Cu), b is an element content ratio of oxygen (O), and c is an element content ratio of nitrogen (N) ([0008]). The prior art fails to teach wherein, when a component analysis is performed through a transmission X-ray analysis on any one point of the light absorbing layer, ω represented by the following Equation 1 is 0.71 or greater: ω=(T.sub.x)×(σ.sub.x)   [Equation 1] wherein in Equation 1, T.sub.x is represented by Equation 2: Tx = {T1 - [T1/T0] × T0} × (T0)^-1 [ Equation 2]; wherein in Equation 2, T.sub.1 is a thickness of the light absorbing layer including the any one point of the light absorbing layer on which the component analysis is performed, [T1/T0] is a maximum integer that is not greater than T1/T0, and T.sub.0 is 70 nm; wherein when T.sub.1 is m*T.sub.0, T.sub.x is 1, wherein when T.sub.1 is not m*T.sub.0, Tx satisfies Equation 2, and wherein m is an integer of 1 or greater, in a manner that would be appropriate under 35 U.S.C. 102 or 103. Claims 2- 14 are dependent on claim 1, and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (2015/0212244) and Korechika et al. (2008/0206495) disclose relevant decoration members, but fail to remedy the deficiencies of the prior art of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872